Greektown Superholdings 8-K Exbibit 99.1 NOTICE OF CHANGE OF CONTROL AND OFFER TO PURCHASE GREEKTOWN SUPERHOLDINGS, INC. Notice of Change of Control and Offer to Purchase for Cash Any and All Outstanding Series A 13% Senior Secured Notes due 2015 (CUSIP No. 392485AC2) Series B 13% Senior Secured Notes due 2015 (CUSIP No. 392485AD0) The Offer will expire at 5:00 p.m., New York City time, on June 18, 2013, unless extended (such time and date, as the same may be extended, the “Expiration Date”). The Company does not presently intend to extend the Expiration Date. Holders (“Holders”) of Securities (as defined herein) must tender Securities on or before the Expiration Date to receive the Consideration (as defined herein). Any Securities validly tendered may be withdrawn in accordance with the applicable procedures specified in this notice and the related Letter of Transmittal on or before 5:00 p.m., New York City time, on June 19, 2013, unless extended (such time and date, as the same may be extended, the “Withdrawal Time”), and may not be withdrawn thereafter. The Company will accept for payment all Securities (as defined herein) validly tendered (and not validly withdrawn prior to the Withdrawal Time) on June 21, 2013, unless extended (such date, as the same may be extended, the “Change of Control Payment Date”). This notice (the “Notice”) and Offer to Purchase (as defined herein) is given pursuant to Section 4.16 of the Indenture dated as of June 30, 2010 (as heretofore amended and supplemented, the “Indenture”), entered into by and among Greektown Superholdings, Inc. (“Greektown” or the “Company”), the guarantors party thereto and Wilmington Trust, National Association, as successor by merger to Wilmington Trust FSB, as trustee and collateral agent (the “Trustee”), pursuant to which Greektown’s Series A 13% Senior Secured Notes due 2015 and Series B 13% Senior Secured Notes due 2015 (collectively, the “Securities” or the “Notes”) were issued.Notice is hereby given to the Holders that a Change of Control (as defined in Section 1.01 of the Indenture) has occurred.Pursuant to Section 4.16 of the Indenture, when a Change of Control occurs, the Company is required to make an offer to purchase any and all of the Holder’s Securities.Greektown hereby offers to purchase for cash (the “Offer”) any all of the outstanding Securities, upon the terms and subject to the conditions set forth in this Offer to Purchase (the “Offer to Purchase”). The total consideration for at least $100,000 and each $1,000 in excess thereof of principal amount of Securities validly tendered prior to 5:00 p.m., New York City time, on the Expiration Date (and not validly withdrawn prior to the Withdrawal Time) will be a price of 101% of the aggregate principal amount of the Securities repurchased plus accrued and unpaid interest on that principal amount to, but not including, the Change of Control Payment Date (the “Consideration”), upon the terms and subject to the conditions set forth in this Offer to Purchase.No tenders of Securities in amounts less than $100,000 will be accepted by the Company. No tenders will be valid if submitted after the Expiration Date. Securities purchased pursuant to the Offer (other than Securities that are held in book-entry form and tendered through The Depositary Trust Company’s Automated Tender Offer Program (“ATOP”), as discussed below) will be paid for through the Depositary (as defined herein) in same-day funds mailed to the applicable Holders of such Securities promptly (but in any case not later than five days after the Change of Control Payment Date) following the Change of Control Payment Date (the “Settlement Date”).In the case of Securities purchased pursuant to the Offer that are held in book-entry form and tendered through ATOP, such Securities will be paid for through the Depositary in same-day funds transmitted to The Depository Trust Company (“DTC”) on the Settlement Date, or as soon as practicable thereafter. THIS OFFER TO PURCHASE AND THE ACCOMPANYING DOCUMENTS CONTAIN IMPORTANT INFORMATION WHICH SHOULD BE READ BEFORE A DECISION IS MADE WITH RESPECT TO THE OFFER.NEITHER GREEKTOWN SUPERHOLDINGS, INC., THE TRUSTEENOR THE DEPOSITARY (AS DEFINED HEREIN) MAKES ANY RECOMMENDATION AS TO WHETHER OR NOT HOLDERS OF THE SECURITIES SHOULD TENDER THEIR SECURITIES PURSUANT TO THIS OFFER. April 22, 2013 TABLE OF CONTENTS IMPORTANT INFORMATION I FORWARD-LOOKING STATEMENTS II IMPORTANT NOTICE TO HOLDERS III SUMMARY 1 THE COMPANY 3 RISK FACTORS 5 AVAILABLE INFORMATION 7 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 7 CAPITALIZATION 8 THE OFFER TO PURCHASE 9 General 9 Extension and Amendment 9 Purpose of the Offer 9 Source of Funds 9 Acceptance for Payment and Payment 9 Procedure for Tendering Securities 10 Withdrawal of Tenders 12 CERTAIN MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS 13 FEES AND EXPENSES 16 INDEMNIFICATION 16 CUSIP NUMBER 16 MISCELLANEOUS 16 DEPOSITARY 17 IMPORTANT INFORMATION Holders of Securities should take note of the following dates in connection with the Offer: Date Calendar Date Event Expiration Date 5:00 p.m., New York City time, on June 18, 2013, unless extended.The Company does not presently intend to extend the Expiration Date. The last day for Holders to tender Securities pursuant to the Offer. Withdrawal Time On or before 5:00 p.m., New York City time, on June 19, 2013, unless extended. The last day for Holders to withdraw tenders of Securities. Change of Control Payment Date June 21, 2013, unless extended. The Company accepts for payment all Securities validly tendered (and not validly withdrawn prior to the Withdrawal Time).The Company delivers to the Depositary an Officers’ Certificate identifying the Securities or portions thereof so accepted. The Company deposits with the Depositary the amount of cash necessary to pay each tendering Holder the Consideration. Settlement Date Promptly, but in any case not later than five days after the Change of Control Payment Date. The day the Depositary mails to the Holders of Securities accepted for payment (other than Holders of Securities accepted for payment that are held in book-entry form and tendered through ATOP, as discussed below) a payment in an amount equal to the Consideration, and the Company orders the Trustee to authenticate and mail or cause to be mailed to such Holders a new Security in a principal amount equal to any unpurchased portion of the Security surrendered.If the Depositary is not able to mail such payment and the new Security has not been authenticated and delivered by the Company on the Settlement Date, it will mail such payment and the authenticated and delivered new Security promptly thereafter.In the case of Securities accepted for payment that are held in book-entry form and tendered through ATOP, the Company shall deposit with DTC through the Depositary the amount of cash necessary to pay each tendering Holder of Securities held in book-entry form and tendered through ATOP the Consideration, forDTC to transmit such payment to each applicable DTC participant on the Settlement Date, or as soon as practicable thereafter. FORWARD-LOOKING STATEMENTS This report and the documents incorporated by reference herein include “forward looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”).Forward looking statements are those that do not relate solely to historical fact.They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events.They may contain words such as “believe,” “anticipate,” “expect,” “estimate,” “intend,” “project,” “plan,” “will,” “should,” “may,” or “could” or words or phrases of similar meaning. These forward looking statements reflect our current views with respect to future events and are based on assumptions and subject to risks and uncertainties, including, but not limited to, economic, competitive, governmental and technological factors outside of our control, that may cause actual results to differ materially from trends, plans or expectations set forth in the forward looking statements.Given these risks and uncertainties, we urge you to read this Offer to Purchase, along with those reports incorporated by reference herein, completely and with the understanding that actual future results may be materially different from what we plan or expect.All forward-looking statements are qualified by these cautionary statements and we cannot assure you that the actual results or developments anticipated by our Company will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our Company or its business or operations.In addition, these forward-looking statements present our estimates and assumptions only as of the date of this Offer.Except for our ongoing obligation to disclose material information as required by federal securities laws, we do not intend to update you concerning any future revisions to any forward looking statements to reflect events or circumstances occurring after the date of this report. For a discussion of these and other risk factors, see “Risk Factors” included in this Offer to Purchase and in our Annual Report on Form 10-K for the fiscal year ended December 31, 2012, incorporated by reference herein. IMPORTANT NOTICE TO HOLDERS Any holder or beneficial owner of Securities who holds Securities in book-entry form (“Holder”) desiring to tender Securities must request the Holder’s broker, dealer, commercial bank, trust company or other nominee to effect the transaction or tender through DTC pursuant to ATOP. Any questions or requests for assistance or for additional copies of this Offer to Purchase or related documents may be directed to the Depositary as set forth on the last page of this Offer to Purchase.A Holder may also contact such Holder’s broker, dealer, commercial bank, trust company or other nominee for assistance concerning the Offer. Tendering Holders will not be obligated to pay brokerage fees or expenses of the Depositary or DTC. None of Greektown, its board of directors, its executive officers, the Trustee or the Depositary make any recommendation to Holders as to whether to tender or refrain from tendering their Securities.In addition, no one has been authorized to make any such recommendation.Holders must make their own decision whether to tender Securities pursuant to the Offer and, if so, the aggregate principal amount of Securities to tender. No person has been authorized to give any information or to make any representations other than those contained herein and, if given or made, such information or representations must not be relied upon as having been authorized.This Offer to Purchase and related documents do not constitute an offer to buy or the solicitation of an offer to sell Securities in any circumstances in which such offer is unlawful.In those jurisdictions where the securities, blue sky or other laws require the Offer to be made by a licensed broker or dealer, the Offer shall be deemed to be made on behalf of the Company by one or more registered brokers or dealers licensed under the laws of such jurisdiction.Neither the delivery of this Offer to Purchase and related documents nor any purchase of Securities shall, under any circumstances, create any implication that the information contained herein or therein is current as of any time subsequent to the date of such information. This Offer to Purchase has not been filed with or reviewed by any federal or state securities commission or regulatory authority of any country, nor has any such commission or authority passed upon the accuracy or adequacy of this Offer to Purchase.Any representation to the contrary is unlawful and may be a criminal offense. The Company will not receive any proceeds from the Offer.We have agreed to bear the expenses of the Offer, other than any fees and commissions of beneficial owners to custodians tendering on their behalf. SUMMARY The following summary is provided solely for the convenience of the Holders of Securities.This summary highlights selected information contained in this Offer to Purchase and the Letter of Transmittal and may not contain all of the information that is important to you.For a more complete understanding of the Offer, you should read this entire Offer to Purchase and the Letter of Transmittal. Company: Greektown Superholdings, Inc., a Delaware corporation. Securities: Series A 13% Senior Secured Notes due 2015 (CUSIP No. 392485AC2). Series B 13% Senior Secured Notes due 2015 (CUSIP No. 392485AD0). Offer: The Company hereby offers to purchase for cash all or any part (equal to $100,000 or an integral multiple of $1,000 in excess thereof) of the outstanding Securities, upon the terms and subject to the conditions set forth in this Offer to Purchase. Purpose of Offer: The Company is making the Offer in accordance with Section 4.16 of the Indenture, which requires that, within 10 days following any Change of Control (as defined in the Indenture), the Company must mail a notice to each Holder stating that a Change of Control has occurred and that such Holder has the right to require the Company to repurchase such Holder’s Securities at a repurchase price in cash equal to 101% of the principal amount thereof plus accrued and unpaid interest to, but not including, the Change of Control Payment Date. See “Purpose of the Offer.” Consideration: The Consideration will be 101% of the principal amount of the Securities validly tendered prior to 5:00 p.m., New York City time, on the Expiration Date (and not validly withdrawn prior to the Withdrawal Time), plus accrued and unpaid interest to, but not including, the Change of Control Payment Date. Minimum Tenders:
